Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 8-9 of Remarks, filed 4/7/22, with respect to claim 1 (and therefore dependent claims 2-14), and claim 15 (and therefore dependent claims 16-21) have been fully considered and are persuasive.  
Reasons for Allowance
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding amended independent claim 1, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: a method of fabricating a variable resistance memory device comprising: “forming a variable resistance layer in the first trench; and irradiating the variable resistance layer with a laser, wherein the variable resistance layer is irradiated by the laser for a time of about 1.8 us to about 54 us” in its entirety (the individual limitations may be found just not in combination with proper motivation), as recited in Claim 1. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
However, none of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claim 1, (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claim, the claim 1 is deemed patentable over the prior art.
	Claims 2-14 are allowed as those inherit the allowable subject matter from claim 1.
Regarding the independent claim 15, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: a method of fabricating a variable resistance memory device comprising: “forming a plurality of second conductive lines on the variable resistance layer, wherein the second conductive lines extend in a second direction intersecting the first direction, Page 4 of 4wherein the variable resistance layer is irradiated with the laser for a time of about 1.8 us to about 54 us” in its entirety (the individual limitations may be found just not in combination with proper motivation), as recited in Claim 15. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
However, none of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claim 15, (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claim, the claim 15 is deemed patentable over the prior art.
	Claims 16-21 are allowed as those inherit the allowable subject matter from claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Horii (2006/0024429 A1; hereinafter Horri) discloses that a laser beam is radiated on a phase changeable material film 110 from about 10 ns (0.01 us) to about 1ms (1000 us) (See, e.g., paragraph [0041] of Horii). 
However, due to the criticality of the claimed range ("about 1.8 us to about 54 us") and since the applicant is showing the criticality of the time interval, under MPEP 2144.05(111), applicants can rebut a prima facie case of obviousness by showing the criticality of the range. Under In re Woodruf in cases in which the difference between the claimed invention and the prior art is a range within the claims, the applicant Page 8 of Smust show that the range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff' 919 F2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Here, while the claimed range falls within the range disclosed by the Horii, the claimed range has significances. Claim 1 recites "that the variable resistance layer is irradiated by the laser for a time of about 1.8 l's to about 54 ts". By irradiating the variable resistance layer with a laser for a time of about 1.8 s to about 54 ps. voids in the variable resistance layer may be effectively removed (See paragraph [0023] of the instant application). Further, if the laser irradiation time is less than about 1.8 us. fine-sized voids might not be completely removed from the variable resistance layer and an ablation may be created on a surface of the variable resistance layer, and if the laser irradiate time is more than about 54 us the surface variable resistance layer may be damaged (See, e.g., paragraphs [0023] and [0025] of the instant application). 
In addition, Horii discloses an irradiation time range that exceeds the claimed ranged. Horii discloses a range, "about 0.01 us to about 1000 us", for irradiating a phase changeable material film with a laser. Clearly, the range of Horii includes time frames (i.e., less than 1.8 us) in which case fine-sized voids might not be completely removed from the phase changeable material film and an ablation may be created on a surface of the phase changeable material film. In addition, Horii includes time frames (i.e.. greater than 54 us) in which case the surface of the phase changeable material film may be damaged. 
Accordingly, the criticality of the range "about 1.8 pts to about 54 us," as recited in claim 1 and 15, has been shown. Thus, a prima facie case of obviousness does not exist. In view of at least the foregoing, independent claims are patentable over Page 9 of 9 Horii. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAJAR KOLAHDOUZAN whose telephone number is (571)270-5842.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Thomas can be reached on 5712721864664.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAJAR KOLAHDOUZAN/Examiner, Art Unit 2898  


/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        June 16, 2022